DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/23/2020.  An initialed copy is attached to this Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “plan” should be spelled “plane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konuma et al., (Konuma hereafter) (US 2018/0239217 A1).
With respect to Claim 1, Konuma discloses a lens driving device comprising: a base (23, Figure 6); a lens holder (111, Figure 6) disposed apart from the base (23, Figure 6) in a light axis direction (Z, Figure 4), and configured to hold a lens part (3, Figure 3); and an autofocus driving part (100, Figure 5) including an auto-focusing coil (112, Figure 6) and an auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]), and configured to move (¶[0043]) the lens holder (111, Figure 6) in the light axis direction (Z, Figure 4) with respect to the base (23, Figure 6), wherein the auto-focusing coil (112, Figure 6) is disposed at the lens holder (111, Figure 6), wherein the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]) is disposed at the base (23, Figure 6), wherein the base (23, Figure 6) includes a magnet holding part (121, Figure 6) provided to protrude to a light reception side (light reception side in the light axis direction relative to the top surface of magnet holder 121, ¶[0053]) in the light axis direction (Z, Figure 4), the magnet holding part (121, Figure 6) being configured to hold the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]) while positioning the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]), and wherein a damper (121d, Figure 6) is disposed between the magnet holding part (121, Figure 6) and the lens holder (111, Figure 6).
With respect to Claim 2, Konuma further discloses wherein the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]) has a rectangular cuboid shape (see Figure 6); and wherein the magnet holding part (121, Figure 6) is disposed at positions corresponding to both end portions in a longitudinal direction (see Figure 6) of the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]).
With respect to Claim 3, Konuma further discloses wherein the base (23, Figure 6) has a rectangular shape (See Figure 6) in plan[e] view as viewed from the light axis direction (Z, Figure 4); wherein the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]) is disposed along opposite two sides in the base (23, Figure 6)); and the magnet holding part (121, Figure 6) is provided near four corners of the base (23, Figure 6)).
With respect to Claim 4, Konuma further discloses wherein the magnet holding part (121, Figure 6) includes a cutout part (see Figure 6) to which an end portion of the auto-focusing magnet (AF fixing part 12 is a part having an AF magnet part, Figure 6, see ¶[0043]) is fitted.
With respect to Claim 5, Konuma further discloses wherein the magnet holding part (121, Figure 6) includes a damper installation part (121d, Figure 6) configured to dispose the damper (121d, Figure 6); and wherein the damper installation part (121d, Figure 6) is recessed inward (see 121d, Figure 6), and formed from an end portion on the light reception side (light reception side in the light axis direction relative to the top surface of magnet holder 121, ¶[0053]) toward an image formation side (opposite the light reception side in the light axis direction relative to the top surface of magnet holder 121, ¶[0053]) in the light axis direction (Z, Figure 4).
With respect to Claim 6, Konuma further discloses a camera module (¶[0015]) comprising: the lens driving device according to claim 1; a lens part (3, Figure 3) mounted in the lens driving device; and an image-capturing part (¶[0017]) configured to capture a subject image formed by the lens part (3, Figure 3).
With respect to Claim 7, Konuma further discloses a camera-mounted device comprising: a camera-mounted device (¶[0015]) that is an information device (¶[0018]) or a transport device; and the camera module according to claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugawara (US 2018/0246296 A1) teaches a lens driving device.
Sugawara (US 2018/0113322 A1) teaches a lens driving device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
28 September 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872